Brock, J.
During the course of the presentation of plaintiff’s evidence, it was stipulated by plaintiff “that all of the plaintiff’s medical and hospital expenses had been paid by the defendant Taylor’s insurance carrier.” Based upon this stipulation, the trial judge would not allow plaintiff to offer evidence of the amount of the medical and hospital expenses; and he instructed the jury that medical and hospital expenses were not involved in the case. Plaintiff assigns this as error.
In this jurisdiction plaintiff is not entitled to a double recovery, Tart v. Register, 257 N.C. 161, 125 S.E. 2d 754; and plaintiff would therefore have had to submit to a reduction in the verdict by the amount paid by defendant’s insurance carrier had the trial judge allowed the evidence to be considered by the jury.
Although we do not consider that it would have necessarily constituted reversible error had the trial judge allowed plaintiff to offer evidence of her medical and hospital expenses, and then to have reduced the verdict by the amount' already paid by defendant’s carrier, we hold that it was not reversible error in this case for the trial judge to exclude the evidence from consideration by the jury.
Plaintiff’s remaining assignments of error have been considered and are overruled.
No Error.
Britt and Hedrick, JJ., concur.